IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILLIAM F. BURRIS,                                 :      C.A. No. K20M-10-021 NEP
                                                   :      In and for Kent County
                     Petitioner,                   :
                                                   :
             v.                                    :
                                                   :
SUPERIOR COURT and                                 :
STATE OF DELAWARE,                                 :
                                                   :
                     Respondents.                  :

                             Submitted: November 16, 2020
                              Decided: December 15, 2020

                                          ORDER

       Upon consideration of the application to proceed in forma pauperis and the
Petition for Writ of Mandamus of Petitioner William F. Burris (hereinafter “Mr.
Burris”), the Court finds as follows:
       Mr. Burris is an inmate at the James T. Vaughn Correctional Center and has
filed a Petition for Writ of Mandamus, which asks this Court to order a correction of
his “good time”1 recorded on his “status sheet.”2 Having considered Mr. Burris’s
amended application to proceed in forma pauperis, the Court finds that the
application should be granted.
       Pursuant to 10 Del. C. § 8803(b), the Court must review whether an in forma
pauperis claim is legally or factually frivolous, or malicious.3 Upon such a finding,


1
  See 11 Del. C. § 4381(c) (providing that “good time may be earned for good behavior” while in
custody if certain requirements are met.)
2
  Burris Pet. for Writ of Mandamus, at 3-4 (Oct. 20, 2020).
3
  10 Del. C. § 8803(b).
                                              1
the Court shall dismiss the action. 4 A claim is factually frivolous where the factual
allegations are “baseless, of little or no weight, value or importance, [or] not worthy
of serious attention or trivial.” 5 A claim is legally frivolous where it is “based on an
indisputably meritless legal theory.” 6 A claim is malicious where it is “designed to
vex, injure or harass, or . . . is otherwise abusive of the judicial process or . . .
realleges pending or previously litigated claims.” 7
       “A writ of mandamus is an extraordinary remedy issued by this Court to
compel a lower court, agency, or public official to perform a nondiscretionary or
ministerial duty.”8 It is within this Court’s discretion to issue a writ; it is not a matter
of right.9 This Court may not issue a writ unless the petitioner demonstrates that he
or she “‘has a clear legal right to the performance of the duty; no other adequate
remedy is available; and the lower body [court, agency, or public official] has
arbitrarily failed or refused to perform that duty.’” 10 This Court has stated that “[a]
nondiscretionary or ministerial duty must be ‘prescribed with such precision and
certainty that nothing is left to discretion or judgment.’” 11 If a petitioner seeks to
enforce a “duty that is discretionary, the right is doubtful, the power to perform the
duty is inadequate or waning, or if any other adequate remedy exists,” then this Court
will not issue a writ of mandamus.12



4
  Id.
5
  Id. § 8801(4).
6
  Id. § 8801(7).
7
  Id. § 8801(8).
8
  Allen v. Coupe, 2016 WL 676041, at *2 (Del. Super. Feb. 18, 2016) (citing Brittingham v. Town
of Georgetown, 113 A.3d 519, 524 (Del. 2015)).
9
  Id. (citing Shah v. Coupe, 2014 WL 5712617, at *1 (Del. Super. Nov. 3, 2014)).
10
   Id. (quoting Nicholson v. Taylor, 882 A.2d 762 (TABLE), 2005 WL 2475736, at *2 (Del. Aug.
23, 2005)).
11
   Id. (quoting Nicholson, 2005 WL 2475736, at *2).
12
   Id. (citing Pinkston v. DE Dept. of Corr., 2013 WL 6439360, at *1 (Del. Super. Dec. 4, 2013)).

                                               2
      In Desmond v. Phelps, the claimant filed a writ of mandamus asking this
Court, inter alia, to order a warden to reclassify his prison housing from maximum
security to less restrictive housing and to remove a disciplinary report from his
record.13 The Court dismissed the claimant’s petition because the decision of
whether to change a prisoner’s classification is a “discretionary duty” of prison
officials.14 The Court also found that it would not order the warden to remove the
claimant’s disciplinary report from his record because the petitioner “neither
demonstrated a clear right to such an action nor [did] he show[] the act to be non-
discretionary.” 15 Finding that the “petitioner [had] not provided any demonstration
that he [had] a clear legal right to a non-discretionary duty,” the Court denied the
petitioner’s request for mandamus as legally frivolous. 16
      Likewise, in Williams v. Williams, the Supreme Court of Delaware dismissed
the petitioner’s request for a writ of mandamus because he “failed to demonstrate a
clear right to the performance of a duty by prison officials.” 17 In that case, the
petitioner asked this Court to issue a writ of mandamus requiring the warden and
records administrator at his correctional facility to deduct the Level V time he had
served on a violation of probation (“VOP”) sentence from an unrelated sentence that
he was waiting to serve. 18 The claimant argued that “because he served 1 year and
4 months of his Level V VOP sentence before entering the Key Program, which
takes approximately 2 years to complete, his sentence [would] exceed the VOP
sentence originally imposed by the Superior Court.”19 The Supreme Court held that


13
   Desmond v. Phelps, 2011 WL 7144241, at *1 (Del. Super. Nov. 4, 2011), aff'd, 36 A.3d 348
(Del. 2012).
14
   Id. at *3.
15
   Id.
16
   Id.
17
   Williams v. Williams, 862 A.2d 386 (TABLE), 2004 WL 2743553, at *1 (Del. Nov. 24, 2004).
18
   Id.
19
   Id.
                                            3
the claimant did not “demonstrate a clear right to the performance of a duty by prison
officials” because there was “no evidence that he [had] been denied credit for the
time he spent at Level V on the VOP sentence prior to entering the Key Program,
and that, as a result, prison officials [had] incorrectly calculated his short-term
release date.”20 The Supreme Court found that the claimant’s contention that his
sentence would exceed the VOP sentence imposed by this Court was not supported
by the evidence and affirmed this Court’s decision to dismiss the petitioner’s request
for a writ of mandamus as factually frivolous. 21
       Here, Mr. Burris requests this Court to order that his “status sheet reflect 900
statutory earned good time [sic],”22 but he has neither demonstrated a clear legal
right to his request, nor has he provided evidence to support his contention. 23
Namely, Mr. Burris states that the records department at his correctional facility has
issued a status sheet giving him 364 days of credit, but he does not provide any
evidence as to why his status sheet should reflect 900 days of good time credit. 24
Therefore, because Mr. Burris has submitted no evidence that he has been denied
credit for the number of days that he seeks for this Court to order to be added onto
his status sheet, his claim is factually frivolous. Additionally, given that Mr. Burris
has named the Superior Court and the State of Delaware as respondents, it is not
clear what entity he is alleging has a duty to correct his status sheet. Finally, Mr.
Burris does not have a statutory right to good time credit. 25 Whether or not an inmate



20
   Id.
21
   Id.
22
   The Court presumes Mr. Burris meant to say “900 statutory earned days of good time.”
23
   Burris Pet. for Writ of Mandamus, at 4.
24
   Id. at 1-4. Mr. Burris states in his petition that since 2018, he has sought through the Department
of Correction’s records and the sentencing court’s records the “correct” amount of good time,
“which has not been granted,” but he has not provided any evidence of why his status sheet should
include an additional 536 days of good time credit.
25
   11 Del. C. § 4381(c)(1)-(2).

                                                  4
receives good time credit is discretionary. 26 Mr. Burris’s claim has no legal merit
and therefore is legally frivolous.
          Accordingly, it is apparent to the Court that dismissing the Petition is
appropriate pursuant to 10 Del. C. § 8803(c).
          WHEREFORE, Petitioner’s request to proceed in forma pauperis is
GRANTED, and his petition for writ of mandamus is DISMISSED as factually and
legally frivolous.
          IT IS SO ORDERED.




                                                              /s/ Noel Eason Primos
                                                                      Judge



NEP/wjs
Via File & ServeXpress and U.S. Mail
oc: Prothonotary
      William F. Burris, JTVCC
      file




26
     Id. (stating that “good time may be awarded . . . .”).
                                                     5